Wright, J.,
dissenting. I respectfully dissent from the opinion of the majority because I believe that the sentence of death is inappropriate, given the particular facts of this case. Although this court has upheld death sentences based upon a *449similar aggravating circumstance, I feel that this case has an entirely different character.
Hill did not commit murder with prior calculation and design. The record reflects that Hill simply snapped due to his drug-induced state prior to the offense. He had been up all night smoking crack cocaine. He smoked crack cocaine in his mother’s basement immediately before speaking with her the morning of the murder. After receiving twenty dollars from his mother, he bought and smoked more crack cocaine. Hill testified under oath that when he returned to his mother’s house, he remembers speaking with her and the next thing he knew, she was on the floor. Hill testified that he did not remember stabbing his mother and told his brother that he did not mean to kill her. The state does not dispute this as part of Hill’s confession.
Dr. Fridman, a licensed clinical psychologist, spoke on Hill’s behalf during the mitigation phase. Dr. Fridman testified concerning a condition known as “cocaine psychosis” that develops during heavy use of cocaine. Dr. Fridman stated that this condition is characterized by mental confusion, irrational behavior, a paranoid state, irritability, rapid changes in perception, release of inhibition, and panic reactions. Dr. Fridman also testified that when cocaine is no longer available, the addict goes through a period known as “abstinence syndrome.” Dr. Fridman stated that during this period, the addict is “often capable of behaving and doing anything to get their drug, behaving in very irrational ways. They can certainly be violent, aggressive.”
With regard to Hill’s use of crack cocaine, Dr. Fridman opined that Hill’s addiction would be classified as “chronic, long-term cocaine addiction,” and that Hill “was an addict [and] had been an addict for some time.” When asked whether Hill’s actions on the night of the murder had any connection with the murder, Dr. Fridman testified that “a crack addict who has just binged on a lot of crack, has an abstinence syndrome and his behavior at that time can be directed by his need, his overwhelming intense need for more of the drug, for more crack.”
It is undisputed that the offense occurred in large part as a result of Hill’s drug use and dependency. In light of the foregoing, I question whether Hill was able to form the purposeful intent to kill and believe that his chronic addiction should be viewed as a significant factor in determining punishment in the case before us.
By stating that Hill’s drug use played a significant role in the murder of his mother, I am not advocating the proposition that drug use, standing alone, should be viewed as a substantial mitigating factor. I simply believe that under the particular circumstances of this case, Hill’s drug use is “relevant to the issue of whether the offender should be sentenced to death.” R.C. 2929.04(B)(7).
*450Hill cannot and should not be excused from punishment for his crime. The law of this state demands that a heavy penalty be imposed for the taking of a life. However, I cannot join in the decision of the majority to sentence Hill to death. For the foregoing reasons, I would uphold Hill’s convictions, vacate his death sentence, and remand the case to the trial court for resentencing pursuant to R.C. 2929.06.
Pfeifer, J., concurs in the foregoing dissenting opinion.